Citation Nr: 1302147	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  06-36 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUE

Entitlement to service connection for PTSD and anxiety disorder.


REPRESENTATION

Appellant represented by:	Amrit K. Sidhu, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1968. 

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2005 rating decision in which the RO reopened a claim for service connection for PTSD and anxiety disorder, finding that new and material evidence had been submitted, and then denied the claim on the merits.  In July 2005, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2006 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals ) in November 2006. 

In February 2005, the Veteran testified during a hearing at the RO before a Decision Review Officer (DRO) at the RO. 

In June 2010, the Veteran testified during a Board hearing at the RO before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

In characterizing the claim on appeal, the Board is cognizant of the decision of the United States Court of Appeals of Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court found that the Board erred in not considering the scope of the Veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, diagnoses of anxiety disorder and schizoid disorder).  23 Vet. App. 1 (2009). 

In the instant case, although the record includes other psychiatric diagnoses (i.e.,. depression and antisocial personality disorder), in a January 2004 rating decision, the RO denied service connection for both depression and antisocial personality disorder, and the Veteran did not appeal this decision.  Moreover, an August 2011 rating decision confirmed the previous denial of the Veteran's depression claim.  The Veteran has not issued a NOD with that decision; and this issue is not before the Board at this time.  Consequently, there is no basis for finding that the instant claim for service connection for PTSD encompasses any other psychiatric disability(ies).

In November 2010, the Board issued a decision in which the claim for service connection for PTSD and anxiety disorder was reopened and then the claim was denied on the merits.

The Veteran appealed the Board's November 2010 decision to the Court.  In a March 2012 Memorandum Decision, the Court vacated the Board's denial of the claim for service connection, and remanded the matter to the Board for further proceedings consistent with the Memorandum Decision.

As final preliminary matters, the, the record reflects that the Veteran was previously represented by Disabled American Veterans (DAV), as reflected in an October 2010 VA Form 21-22.  In January 2012, the Veteran filed a VA Form 21-22a (Appointment of Individual as Claimant's Representative) naming Amrit K. Sidhu, a private attorney, as his representative.  The Board recognizes the change in representation.  See 38 C.F.R. § 14.631 (2012).

The Veteran, through his attorney, filed a "new" claim for PTSD in January 2012, and a review of the Veteran's paperless, electronic (Virtual VA) file reflects the RO's November 2012 letter indicating that the Veteran's January 2012 claim for service connection for PTSD was denied.   The Board notes however, as the matter of the Veteran's entitlement to service connection for PTSD remains in appellate status, these documents have no legal significance. 

The Board also notes that in correspondence received in November 2012, the Veteran submitted a timely NOD with a July 9, 2012 decision regarding a creation of an overpayment.  Upon review of the Veteran's Virtual VA file, the Veteran and his attorney were informed in November 2012 that the RO granted his request for a waiver of the overpayment.  Consequently, the Board does not need to remand this issue to the RO for an issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

For the reasons expressed below, the matter on appeal is being remanded to the RO.   VA will notify the Veteran if further action, on his part, is required.



REMAND

In light of points raised in the Court's Memorandum Decision, and the Board's review of the claims file, further RO action on the claim on appeal is warranted.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

The Veteran's current claim is based solely on an allegation that he was subjected to a sexual assault from a fellow service member during service.  The Veteran has not alleged, and the evidence does not suggest, that he engaged in combat with the enemy or that his alleged stressor was combat related.  Additionally, although the Veteran alleged in claims in the 1990s that he had PTSD, in part due to being exposed to hostile enemy activity, he has made no such allegation in conjunction with his current claim.  As such, he cannot, in conjunction with this claim, establish the occurrence of a stressor on the basis of his assertions, alone; rather, credible evidence corroborating the occurrence his claimed in-service stressor is required. 

In cases involving allegations of sexual assault, it is not unusual for there to be an absence of service records documenting the events of which the veteran alleges. See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  38 C.F.R. § 3.304(f)(3)  reflects a recognition that service records may not contain evidence of personal assault, and that alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault.  See YR v. West, 11 Vet. App. 393, 399 (1998).  See also VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, Topic 17, Developing Claims for Service Connection for PTSD Based on Personal Trauma (Dec. 13, 2005). 

If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(3). 

The Veteran's DD-214 reflects that his military occupational specialty (MOS) was Supply clerk.  The Veteran's personnel records indicate that he completed basic training and advanced infantry training (AIT) and then was assigned as a Supply Clerk to the 20th Transportation Company at Fort Campbell, Kentucky in January 1966.  The records also indicate that the Veteran was subject to multiple Article 15 disciplinary proceedings, including two Court Martial proceedings.  The first Article 15 violation occurred on March 7, 1966, when the Veteran failed to go to his appointed place of duty, the Technical Supply Office, 20th Transportation Company Aircraft Maintenance Hangar.  Subsequently, on March 17, 1966, the Veteran submitted a request to serve in Vietnam.  As a result, he was transferred to the 71st Evac Hospital on April 4, 1966 and was subsequently sent to Vietnam with this unit in November 1966. 

Additional disciplinary actions taken against the Veteran included Summary Court Martial in September 1966 for stealing a ring from a fellow service member; Article 15 discipline in October 1966 for failing to go to his assigned place of duty, the Guard Mount at the 71st Evacuation Hospital; Article 15 discipline for being disrespectful to a non-commissioned officer in December 1966; a Special Court Martial in June 1967, after the Veteran struck a fellow serviceman on the head with a cue stick; Article 15 discipline in September 1967 for falsifying an individual sick slip; Article 15 discipline later in September 1967 for being derelict in the performance of his duties; a Special Court Martial in March 1968 for remaining absent from his Company from January 6, 1968 to February 28, 1968 and Article 15 discipline in July 1968, for failing to report to Reveille formation on July 5, 1968 and for failing to go to his duty station soon thereafter.  The Veteran was discharged from service under honorable conditions in December 1968. 

The Veteran's service treatment records reflect that in May 1967 he sought psychiatric assistance because of "constant fighting and short temper."  It was noted that the Veteran had had 3 article 15s, one special court martial for stealing and that charges were pending for assault of another soldier with the pool cue.  The Veteran stated that he would become angry and would feel like hitting someone quite suddenly. 

The Veteran reported to the psychiatrist that he was raised by his grandmother and that he quit high school in the 10th grade because he was "bored."  He indicated that at that time he associated with a gang, participated in fights and was involved in stealing cars and other destructive conduct.  Mental status examination showed that the Veteran's sensorium was clear, his affect was good and his thought content was good.  There were no delusions, hallucinations or homicidal or suicidal tendencies. The examiner diagnosed the Veteran with antisocial personality disorder and found that he was mentally responsible and able to participate in Court Martial proceedings. 

In an August 2003 statement, the Veteran indicated that during basic training, he and a fellow service member were propositioned by their platoon sergeant.  The Veteran noted that they both refused the sergeant's advances and as a result, the sergeant constantly placed them on bad details and harassed them. 

The Veteran also reported that sometime after January 1966 while serving in the 20th Transportation Company as a supply clerk at the airfield at Fort Campbell, he was sexually harassed by a Specialist 5 (Spec 5) who was assigned to the same location.  He noted that one day, the Spec 5 offered $40 to the Veteran if he would let the Spec 5 touch him in his private area.  The Veteran indicated that he refused and that he cursed out the Spec 5.  The Veteran noted that the Spec 5 retaliated against the him soon thereafter by driving back to the unit without him, resulting in the Article 15 discipline the Veteran received on March 7 1966.  The Veteran indicated that the Spec 5 continued to sexually harass him and that as a result, he volunteered to go to Vietnam to get away from him. 

In a December 2003 letter, a treating social worker from the Buffalo, New York Veteran's Center indicated that the Veteran reported that he was subjected to the advances made by the platoon sergeant during basic training and the sexual harassment from the Spec. 5 at Fort Campbell.  The social worker noted that at first the Veteran refused the sexual advances from the Spec 5 but that he eventually allowed sexual contact.  The social worker opined that the Veteran had PTSD as a direct result of the sexual trauma he experienced in the military.

In a November 2004 statement, the Veteran again reported the incident of sexual assault perpetrated by the Spec 5.  He noted that on one occasion, while at Fort Campbell, he had been out partying and had spent all of his money.  He indicated that somehow the Spec 5 found out that he was broke and offered to give him money if he allowed the Spec 5 to touch him.  The Veteran also indicated that at that point he said no.  However, he noted that after he was issued his first Article 15 due to the Spec 5 leaving without him on the truck back to the duty station, he became afraid of the Spec 5, as he did not want to get in more trouble.  He reported that subsequently, the Spec 5 told him to come and meet the Spec 5 in private in a wooded area near "Gate 5."  The Veteran noted that he felt that if he did not comply he would end up with another Article 15.  Consequently, he went to meet the Spec 5 who proceeded to perform oral sex on him. 

The Veteran indicated that after the incident, his situation became very bad.  He felt that he could not trust anyone and when approached by a superior he became paranoid that they would demand something from him.  Consequently, he volunteered to go to Vietnam. 

On May 2005 VA psychological evaluation, the Veteran again reported that he was sexually molested by the Spec 5 in service.  The Veteran indicated that the molestation occurred over a period of time during which the Veteran became increasingly uncomfortable around the Spec 5 but felt that he could not report the incident because of potentially negative consequences.  The veteran reported current nightmares but did not remember their content.  He also reported intrusive thoughts about being sexually molested when he would be around other people.  He indicated that he was easily startled and hypervigilant. He also indicated that he did not especially like to be around crowds and that he did not watch movies about sexual assaults. 

Mental status examination showed that the Veteran was tearful during much of the examination when he discussed being assaulted.  The examiner found that the Veteran appeared rather dysphoric and that his mood was depressed.  The Veteran reported suicidal ideation but denied any intent.  The examiner diagnosed the Veteran with PTSD.  He indicated that he believed that the stressor the Veteran reported was sufficient to cause PTSD and that there was a clear nexus between the stressor and the Veteran's PTSD symptoms.  The examiner did not find evidence of a postmilitary stressor that would have accounted for the PTSD symptoms the Veteran reported. 

A December 2005 VA psychiatry note reflects that the Veteran apparently reported that he was sodomized by the Spec. 5 at Fort Campbell.  A separate December 2005 VA social worker's note reflects that the Veteran was seen for individual therapy where he also apparently reported that he was sodomized by the Spec. 5 at Fort Campbell.  He indicated that he had become a loner after this and developed a fear of black men.  He said that he never divulged his military sexual trauma until he applied for benefits in 2003 and a Veteran's services officer asked about it, 'point blank.'  The psychologist diagnosed the Veteran with PTSD from military sexual trauma and depression. 

In a November 2006 progress note, a treating psychiatrist of the Veteran indicated that after 10 sessions of treatment, he had diagnosed the Veteran with PTSD.  The psychiatrist noted that during the sessions he had not observed currently, or by history, evidence of antisocial personality disorder.  The psychiatrist indicated that the Veteran's antisocial traits were best explained by his behavioral responses following sexual rape when he was 17 years old while stationed at Fort Campbell, Kentucky.  The psychiatrist noted that by history, prior to the reported rape, the Veteran's behavior manifested no antisocial tendencies as he had close friends, male and female and was social and trusting.  However, following his rape, his behavior markedly changed to anger, acting out, isolation, persistent nightmares, hypervigilance and distrust of people, especially black men. 

In a June 2008 memorandum, a treating VA psychiatrist noted that the Veteran had been a patient at the VA Southern Oregon Rehabilitation Center Clinics (SORCC) since October 2005, had received mental health services at SORCC since December 2005 and had been a patient of the psychiatrist's since October 2007.  The psychiatrist had diagnosed the Veteran with PTSD and indicated that it was more likely than not that the PTSD resulted from his military service, during which the Veteran suffered sexual trauma at Fort Campbell, Kentucky in 1968. 

In a March 2009 memorandum, the treating VA psychiatrist noted that the Veteran had been a patient at the clinic since December 2005 and had received diagnostic services, medication management, individual psychotherapy, and intensive group therapy in the specialized Men's Sexual Trauma Group.  The psychiatrist noted that the Veteran's clinical history and symptoms as presented over the three plus years of psychiatric evaluation and treatment fully support the PTSD diagnosis stemming from military sexual trauma experienced at Fort Campbell, Kentucky in 1966.  The psychiatrist stated that a review of the Veteran's military disciplinary and medical records showed a pattern fully consistent with the established clinical history of military sexual trauma.

On July 2009 VA psychiatric examination, the examiner noted that the Veteran was currently housed at a VA substance abuse rehabilitation program.  He had been an inpatient since October 2005 and remained an inpatient almost four years later.  The examiner noted that the Veteran was admitted to the program for cocaine dependence and also had a history of alcohol abuse. 

Regarding sexual assault, the Veteran reported that he was sexually assaulted by his platoon sergeant during basic training and was also harassed at Fort Campbell in 1966.  He indicated that shortly after the harassment began at Fort Campbell he requested to be transferred to Vietnam.  The Veteran stated that he did not report the harassment. 

The examiner noted that the Veteran's service records showed the several instances of disciplinary action, which were potentially markers of sexual harassment or assault.  The examiner also noted that the service treatment records revealed that in May 1967 the Veteran was diagnosed with antisocial personality character disorder. 

The examiner reported that he interviewed the Veteran for an hour and a half and also reviewed the claims file.  The Veteran reported that he did not have any alcohol or substance use, or legal problems prior to entering the military.  He described himself during that period as an entrepreneur.  He noted that he washed windows and carried groceries for people in order to make money while living in the projects. 

The examiner noted that the Veteran had been attempting to obtain service connection for PTSD as far back as the mid 1990s.  He found it significant that originally the Veteran was claiming his in-service stressor as exposure to life threatening circumstances while in Vietnam and that the Veteran was originally given the diagnosis of PTSD by practitioners in the VA treatment system based on the Veteran's reported symptoms related to his experience in Vietnam.  The examiner pointed out that the Veteran did not report any military sexual trauma until many years later, only after he had received numerous denials for claims of PTSD related to his Vietnam service. 

The Veteran reported that while he was at Fort Campbell, working as an aviation maintenance crew member, he went to work three or four times at the airport, along with the Spec 5.  However, he indicated that after being molested by the Spec. 5, he refused to go back to work at the airport.  The Veteran also described having more general difficulty with the work environment while in the military and indicated that he felt that he was unfairly treated and given unjust Article 15s. 

The Veteran reported that during the incident near Gate 5, the Spec 5 "forced" oral sex upon him and then gave him $40.  The Veteran indicated that he was confused when the incident happened and acknowledged that he was in debt and needed money, and that he was offered the money in exchange for a sexual favor.  He also indicated that he had refused the Spec. 5's advances on numerous prior occasions but that on that one occasion he felt that he had been ordered by the Spec. 5 to appear at gate 5, and that this was when the incident of sexual molestation occurred. The Veteran subsequently indicated that the act was not forced on him and that he was not threatened at any time.  The Veteran's other complaints were of sexual harassment where he felt that superior officers' had requested sexual favors.  He noted that he declined the advances made on all these other occasions and that as a result, he was given poor job details and hard labor during service that was not in his job description. 

The Veteran reported that after the incident with the Spec. 5 he experienced isolated behavior and fear of black men.  Consequently, he asked for a transfer.  He also stated that after the incident, he started stealing, was disobedient, got into fights and did not care about life anymore. 

The Veteran indicated that he spent one year in Vietnam and continued to have problems with insubordination.  He noted that he was sent for temporary duty three times while in Vietnam for rehabilitation.  After the military, he returned home to Buffalo and was employed by Union Carbide but quit after one week and obtained unemployment.  At that point he began using cannabis, LSD and mescaline.  He subsequently worked in Arkansas for one year in electronics.  Then he moved to California and worked full time from 1971 to 1985.  While living in California, he would spend all of his money on marijuana and cocaine.  The Veteran also reported instances of theft from his job and indicated that he used the money from the thefts to buy drugs. 

The Veteran reported that he had been through a total of 19 rehabilitation programs for his addictive use of cocaine.  He noted that he began getting treatment in 1986 and had continued to receive treatment for his cocaine dependency behaviors up until the present day.  The Veteran indicated that he had never been married but had had significant intimate relationships with women.  He indicated that the longest relationship he had been in lasted for five years. 

The Veteran complained of depression and was taking two antipsychotic medications and an anti-depressant.  As far as PTSD symptoms, he reported that he had persistent, recurrent memories in the form of intrusive distressing thoughts.  He did not report any flashbacks related to a military sexual trauma but did report emotional triggers for his recurrent memory of the one incident of oral sex.  The triggers included seeing couples together or seeing black men.  The Veteran reported that he did not care about people and did not have feelings about the loss or death of family members.  He also indicated that he avoided long conversations. 

The Veteran also reported poor sleep and confusion but did not describe irritability and anger.  He stated that he was hypervigilant when felt that a black man might be coming on to him.  He did not describe difficulty in his work environment due to military sexual trauma.  Instead, he reported difficulty due to his chronic and severe dependent behaviors surrounding cocaine.  The Veteran indicated that he had been in jail for bounced checks in 1996 and admitted that he was involved in quite a bit of theft for food.  He also stated that he was involved with the sale of cocaine, as well as its use. 

Mental status examination revealed that the Veteran became tearful when discussing military sexual trauma.  He reported his mood as dysthymic.  Otherwise the examination was essentially normal.  The examiner diagnosed the Veteran with cocaine dependence status post 19 treatment programs.  The examiner also diagnosed the Veteran with antisocial personality disorder. 

The examiner found that the Veteran met the criteria for a diagnosis of cocaine dependence as it was clear that he had had cocaine dependent issues for many years. The examiner did not diagnose the Veteran with PTSD as it was the examiner's opinion that the veteran was quite savvy in using the VA system to obtain secondary gain for his needs of housing and financial income.  The examiner found it significant that the Veteran was claiming PTSD in the early 90s, based on his Vietnam experience.  However, as service connection for PTSD had been denied on this basis on numerous occasions, the Veteran began around 2004 to claim PTSD based on military sexual trauma. 

The examiner found that it was at least as likely as not that the Veteran, having been in 19 different rehabilitation programs, had had ample opportunity to study the VA system and to learn to make a disability claim for the purpose of financial gain.  The examiner also found that the Veteran's difficulty obtaining and maintaining employment and his loss of his emotional connection to immediate family members was less likely than not related to purported sexual harassment.  In this regard, the examiner noted that it was rather suspicious that the Veteran had instances of theft and assault in the military and later continued to have instances of theft, as well as some time spent as a cocaine dealer.  Consequently, the examiner found that it was more likely than not that his behavior was related to anti-social personality disorder. The examiner opined that the Veteran had learned to manipulate the system to benefit his needs and that all of his reported symptoms of PTSD were more likely than not malingering. 

In denying the claim, the Board accorded great probative weight on the questions of whether the claimed, in-service sexual assault occurred, and whether the Veteran has PTSD as a result of such stressor. 

In its March 2012 Memorandum Decision, the Court vacated the Board's decision, holding, in pertinent part, that the Board's failure to consider the March 2009 statement by the Veteran's treating VA psychiatrist rendered its statement of reasons or bases inadequate; and the finding that the July 2009 VA examination report was adequate was clearly erroneous.

As noted, in March 2012, the Court vacated the Board's November 2010 decision.  In December 2012 correspondence, the Veteran's attorney requested that the benefit sought be granted, or in the alternative another VA examination be afforded the Veteran with specific instructions to the examiner.  

Given all the foregoing, the Board finds that the evidence currently of record does not adequately resolves the matters for resolution in this appeal.  Accordingly, the Board finds that further examination and opinion-based on consideration of the entire record, and supported by clearly-stated rationale-is needed to resolve  the claim for service connection for PTSD and anxiety disorder.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Hence, the RO should arrange for the Veteran to undergo VA mental disorders examination, by a psychiatrist or psychologist, at a VA medical facility.  The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, shall result in denial of his reopened claim for service connection.  See 38 C.F.R. § 3.655(b) (2012).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to obtaining further medical opinion, to ensure that all due process requirements are met, and that the record is complete, the RO should undertake appropriate action to obtain all outstanding, pertinent records.  

The claims file (to include the electronic file), currently includes records from the White City VA Medical Center dated through August 2012.  More recent records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the identified facility all outstanding records of VA mental health evaluation and/or treatment of the Veteran since August 2012.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2012).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO for the following action:

1.  The RO should obtain from the White City VAMC all outstanding pertinent records of mental health evaluation and/or treatment of the Veteran since August 2012.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should furnish to the Veteran and his attorney a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  The Veteran responds, the RO should obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2012).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received are associated with the claims file, the RO should arrange for the Veteran to undergo VA mental disorders examination, by a psychiatrist or psychologist, at a VA medical facility.  

The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include full discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies, to include psychological testing, if warranted, should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

Based on consideration of the entire claims file, the examiner should identify all records indicating any change in behavior or performance subsequent to the assault alleged by the Veteran to have occurred during active service, and offer an opinion as to the clinical significance, if any, of such evidenced changes.  The examiner should comment upon the existence or non-existence of any possible PTSD markers found in the Veteran's personnel records.  

The examiner should then express an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the in-service sexual assault described by the Veteran actually occurred.

If the examiner determines that the claimed in-service sexual assault occurred, then he or she should make a determination as to whether the Veteran currently has PTSD as a result of the in-service stressor.  The examiner is instructed that only the specifically corroborated in-service stressful event may be considered for the purpose of determining whether exposure to such an in-service event has resulted in PTSD.  If a diagnosis of PTSD is deemed appropriate, the examiner should also comment upon the link between the current symptomatology and the Veteran's verified stressor.

Regardless of the above, the examiner should also provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that an anxiety disorder had its onset in or is otherwise medically related to service.

In rendering the requested opinions, the examiner is requested to consider and discuss all pertinent lay and medical evidence, to particularly include the March 2009 opinion by the Veteran's treating VA psychiatrist W.P., M.D, as well as the opinion provided by the July 2009 VA examiner.

The psychiatrist or psychologist should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268   (1998).

7.  After completing the requested action, and any additional notification and/or development deemed warranted (to include arranging for other examinations, if appropriate), the RO should adjudicate the claim on appeal.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the reopened claim, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, the RO should adjudicate the claim in light of all pertinent evidence and legal authority.

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his attorney an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).



